ORDER
Goldberg, Judge:
On January 3, 1994 this court issued an order remanding this action to the United States Department of Labor (“Department”). The Department had requested a voluntary remand in order to conduct a new investigation regarding plaintiffs’ application for certification for trade adjustment assistance. After careful review of the additional facts obtained on reconsideration, the Department issued a revised determination finding plaintiffs to be eligible for trade adjustment assistance. Optek Technology, Inc., El Paso, TX; Revised Determination on Reconsideration, 59 Fed. Reg. 6309 (Feb. 10, 1994). Plaintiffs have indicated their satisfaction with the remand results. Upon consideration of the Department’s revised determination, upon all other papers and proceedings had herein, and upon due deliberation, it is hereby
Ordered that the Department’s revised determination is affirmed, it is further
Ordered that this action is dismissed. Judgment will be entered accordingly.